84189: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13650: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84189


Short Caption:SHAHROKHI VS. DIST. CT. (BURROW)Court:Supreme Court


Related Case(s):78771, 78771-COA, 79336, 79336-COA, 79992, 79992-COA, 80277, 80277-COA, 80447, 80447-COA, 81218, 81218-COA, 81791, 81791-COA, 81978, 81978-COA, 82245, 82803, 83164, 83558, 83662, 83682, 83726, 83772, 83927, 84043, 84131, 84341


Lower Court Case(s):Clark Co. - Eighth Judicial District - D581208Classification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:HardestyCase Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAli Shahrokhi
					In Proper Person
				


Real Party in InterestKizzy Burrow
					In Proper Person
				


RespondentDawn Throne


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


05/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/07/2022Filing FeeFiling Fee Paid. $250.00 from Ali Shahrokhi.  Money Order no. 19-088741801. (SC)


02/07/2022Petition/WritFiled Proper Person Petition for Writ of Mandate, or in the Alternative, Writ of Prohibition.  (STRICKEN PER ORDER FILED 2/25/22).  (SC)


02/07/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 1. (SC)22-04035




02/07/2022Other Incoming DocumentFiled Proper Person Document. Appendix - Volume 2. (SC)22-04037




02/07/2022Other Incoming DocumentFiled Proper Person Document. Appendix - Volume 3. (SC)22-04040




02/07/2022Other Incoming DocumentFiled Proper Person Document. Appendix - Volume 4. (SC)22-04041




02/07/2022Other Incoming DocumentFiled Proper Person Document. Appendix - Volume 5. (SC)22-04042




02/17/2022OtherChief Justice James W. Hardesty disqualified from participation in this matter. Disqualification Reason: Parties


02/24/2022Notice/IncomingFiled Petitioner's Proper Person Notice of Change of Address. (SC)22-06059




02/25/2022Order/ProceduralFiled Order Striking Petition for Writ of Mandamus or Prohibition.  We hereby strike the February 7, 2022, Petition for Writ of Mandate, or in the Alternative, Writ of Prohibition.  Petitioner shall have 14 days from the date of this order to file and serve a revised writ petition that complies with this order and the NRAP and refrains from referencing such scandalous and inflammatory materials.  We are aware that petitioner has filed several other documents in this court containing inappropriate material.  Petitioner is hereby notified that all future writ petitions, motions, and other papers he files in this case or in any other action in this court must comport with the basic standards of decorum and respect, as described herein.  Failure to do so may result in those submissions being summarily stricken.  (SC)22-06195




03/11/2022Petition/WritFiled Proper Person Petition for Writ of Mandate. (Revised) (SC)22-07849




04/29/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn2[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/EC/MG  (SC)22-13650





Combined Case View